The Honorable Thomas G. Baker State Representative Route 1, Box 80 Alicia, AR 72410
Dear Representative Baker:
This is in response to your request for an opinion on the following question:
  If a Disabled Veteran or widow thereof is exempt from paying taxes, are they also exempt from assessing their tangible personal property or real property?
For the following reasons, it is my opinion that the answer to this question is "no."
This office has previously opined that a disabled veteran who is exempt from payment of taxes on his homestead and on personal property under A.C.A. § 26-3-306 (Repl. 1992) must assess his property and sign the necessary exemption forms each year. This requirement applies equally to the surviving spouse of or dependent minor child of a deceased disabled veteran who claims the exemption. See Op. Att'y Gen. Nos. 87-444 and 84-13.
Additionally, A.C.A. §§ 26-3-306(b)(1)(A) and (B)(i) (Repl. 1992) require that the person claiming the exemption:
  furnish to the collector a letter from the Department of Veterans Affairs verifying the fact that he is in receipt of [or the deceased disabled veteran was at the time of death entitled to receive] special monthly compensation for the loss of, or the loss of use of, one (1) or more limbs, or total blindness in one (1) or both eyes, or for service-connected one hundred percent (100%) total and permanent disability.
Accordingly, the collector must be informed of the exemption claimed pursuant to § 26-3-306.
Additionally, as was noted in Opinion 87-444, an exempt veteran, or others entitled to the exemption under § 26-3-306, who fails to assess may be subject to the ten percent penalty under A.C.A. § 26-26-201 (Repl. 1992), to the extent any taxes are due. A.C.A. § 26-26-202 (Repl. 1992) states as follows:
  It shall be unlawful for any person to refuse to give the assessor or the appointed deputy his name and a complete and accurate description of his personal and real property, together with the location and value of it. Any person so refusing shall, upon conviction, be deemed guilty of a misdemeanor and shall be fined in any sum not less than ten dollars ($10.00) and not more than twenty-five dollars ($25.00).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh